DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (DE 102016113913, see attached machine translation).
	Regarding claims 1, Hansen discloses a robot (e.g., an autonomous vehicle, see Abstract), comprising:
	a main body having a left side and a right side, the main body including: a traveling wheel; and a traveling motor configured to rotate the traveling wheel (implicit); 
	a seating body disposed above the main body (e.g., the vehicle occupant); 
	a left projector disposed at the left side of the main body, the left projector being configured to scan a beam toward a left direction; 
	a right projector disposed at the right side of the main body, the right projector being configured to scan a beam toward a right direction (see e.g., Figs. 10-16 depicting both sides of the vehicle having projectors and the bottom of the third page of the translation providing that 360 degrees of projectors are provided and the third paragraph of page six disclosing that the projection system is a projection or scanning system used to illuminate the desired area); and 
	a processor configured to control the traveling motor, the left projector, and the right projector (see e.g., third full paragraph on page two  and fourth full paragraph on page eight providing that the projectors and drive are integrated together).
	While Hansen provides for a vehicle that has an occupant, it does not explicitly recite the relative position of the seating body relative the main body/chassis.  
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the robot of Hansen to have the seating portion of the vehicle mounted above the chassis to arrive at the claimed device. The examiner takes the position that placing the seating portion of a vehicle/robot above its wheels would be nothing more than a matter of design choice.  The motivation being making the vehicle compact while give the occupant/user a clear field of vision.
	Regarding claims 3-6, as shown in Fig. 14 Hansen discloses that one of the two side projectors are activated (with the other being inactive) to illuminate a region adjacent to the vehicle prior to the vehicle moving.  Further, as disclosed at the fourth full paragraph of page six, the system can alter the illumination being displayed while the vehicle travels (see also Figs. 1-2 showing the changing size/shape of the projections).
	Regarding claims 7, 14, and 18-19, as discussed above, Hansen discloses that the system and its resulting method of operation illuminates a region showing that the robot’s intended travel path (see e.g., Figs. 14-16), it does not explicitly recite that the autonomous vehicle waits a set time after the projector has been activated.  It would have been obvious to one skilled in the relevant art to readily appreciate that an autonomously operated vehicle that illuminates a region showing the intended path/possible danger area to bystanders would wait at least a set amount of time prior to continuing with the autonomous driving operation to give the bystanders time to interpret the vehicle’s projected signal and stand clear/avoid the projected region.
	Regarding claims 8, 16-17, and 20, Hansen does not explicitly recite that the projectors are turned off after the autonomous operation is completed.  However, it would have been obvious to one skilled in the relevant art to deactivate a previously activated maneuvering signal projection once that maneuver has been completed.  The motivation being to only provide a warning signal when there is a possibility of a collision due to the robot initiating a driving operation, such as a turn.
	Regarding claims 9-10, Hansen discloses that the in some embodiments, the projectors are mounted in the pillars of the autonomous vehicle/robot (see middle of page 7).  That the side illuminating projectors are recited as being disposed within the structure/framework of the vehicle’s body reads upon the projectors being disposed in holes in the body.  Further, Hansen discloses that the projectors illuminate regions that are to the side and forward of the vehicle (see e.g., Fig. 14).  This illuminated area requires that the light-based illumination projectors be facing the sides and forward direction.	
Claims 2 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Jang (KR 20130037813, see attached machine translation).
	Regarding claims 2 and 12-13, as discussed above, Hansen discloses that the projectors of the autonomous vehicle are positioned to provide 360 degrees worth of illuminated regions around the vehicle (see Figs. 1-2 and 10-16 showing the various signals projected onto the ground around the vehicle).  These projections include illuminating the region(19) in front of and to the side of the vehicle (see Fig. 14), but this projection does not illuminate the region to the immediate front of the vehicle.  Hansen, however, does not explicitly recite that the autonomous vehicle can be a wheelchair type of vehicle and therefore is silent regarding the position of the occupant’s feet or its foot supports.
	Jang teaches another ground-illuminating signaling device for personal mobility vehicles, including electric wheelchairs (see Technical Field portion).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the autonomous vehicle/robot of Hansen to employ the recited elements on a wheelchair as that taught by Jang to selectively illuminate the region to front and side of the wheelchair thereby avoiding illuminating the front-disposed foot supports of the wheelchair and arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (wheelchairs having ground illuminating signal projectors) for another (a generic transport vehicle having ground illuminating signal projectors) to obtain predictable results (e.g., a wheelchair that projects desired maneuvering signals onto the ground around the wheelchair, but not directly on any portion of the wheelchair itself).
	Regarding claim 11, Hansen discloses that the projectors can be laser-based projectors (see e.g., first full paragraph of page seven), but does not explicitly recite any of the housing or protective elements of the projector.
	Jang teaches that a ground-illuminating projector for a personal transporter (e.g., a wheelchair) can include a laser light emitter (see middle of page three) and that the laser light module/emitter (110, 120, 130) is housed protective housing/module cap (see Fig. 1) and that the emitter is protected by a transparent transmission cover (see bottom of page three).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the laser-based projectors of Hansen to have the protective features taught by Jang whereby these protective features are mounted within the frame/pillar to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (a laser projector with protective structures) for another (a generic laser-based projector) to obtain predictable results (e.g., a projector having its relatively fragile laser elements better protected from damage).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Jang and Jones (5,769,440).
	Regarding claim 15, as discussed above with respect to claims 2 and 12-13, Hansen discloses that the projectors of the autonomous vehicle are positioned to provide 360 degrees worth of illuminated regions around the vehicle (see Figs. 1-2 and 10-16 showing the various signals projected onto the ground around the vehicle).  These projections include illuminating the region(19) in front of and to the side of the vehicle (see Fig. 14) and to the rear of the vehicle (see e.g., Figs. 13 and 16, see also middle of page eight discussing the projection’s around a vehicle having a trailer), as seen in these Figures this projection can be configured so that it does not illuminate the region to the immediate front of the vehicle and they do not illuminate the vehicle itself.  Hansen does not explicitly recite that the autonomous vehicle can be a wheelchair type of vehicle and therefore is silent regarding the position of the occupant’s feet, its foot supports, or rear accessories.
	Jang teaches another ground-illuminating signaling device for personal mobility vehicles, including electric wheelchairs (see Technical Field portion).
	Jones teaches that accessories (10) can be coupled to the rear of the main body of a wheelchair.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the autonomous vehicle/robot of Hansen to employ its recited features on a wheelchair as that taught by Jang, such as the wheelchair having additional rear storage/accessories taught by Jones to selectively illuminate the region to front and side and/or rear of the wheelchair thereby avoiding illuminating the front-disposed foot supports of the wheelchair or the rearwardly disposed trailing accessory to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., substituting one known vehicle type for another and adding additional accessories to a vehicle) to known devices (e.g., generic vehicle’s having ground illuminating projectors) ready for improvement to yield predictable results (e.g., ------- a wheelchair that projects desired maneuvering signals onto the ground around the wheelchair, but not directly on any portion of the wheelchair itself or its accessories).

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618